Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for reconsideration/other – continued from PTO 303
The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

Applicant argued that: The primary reference (Chen), teaches sending the PDF and image to an archive. DeMattei teaches sending multi-element content such as links via MMS by embedding a link within an image or video. However, DeMattei doesn't explicitly teach or suggest generating a message parcel from an image and an archival link, and sending it to the second user. DeMattei teaches embedding a link within an image or video. The portions of Chen and Boerner cited against Feature A of claims 1, 7, and 13 also fail to teach or suggest this feature. By contrast, Feature A of claims 1, 7, and 13 of the present disclosure states that a message parcel is created from an image and an archival link. 

Examiners’ response to applicant’s argument:
The examiners respectfully disagree. DeMattei discloses generating a message parcel from the at least one image and an archival link, and sending it to the second user (Parag. [0073] lines 1-8, Parag. [0096], Parag. [0109], and Fig. 8; (The art teaches that a mobile device (MMS composer) user selects a content and creates a link within an image (i.e., the created message is a combination of an image and a link) to be sent to a receiving device (i.e., Second mobile device user). Further, the art teaches that the mobile device has the capabilities to send an MMS)).
Therefore based on the broadest reasonable interpretation, the examiners interpret generating a message from at least one image and an archival link as equivalent to creating a message to include a link within an image. 

Examiners have addressed applicant’s argument and the rejection is maintained.

/A.T./Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442